Exhibit 10.8

SECOND AMENDED AND RESTATED

HORNBECK OFFSHORE SERVICES, INC.

INCENTIVE COMPENSATION PLAN

DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

(Time Vesting)

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made effective as of
                     (the “Award Date”) by and between Hornbeck Offshore
Services, Inc. (the “Company”) and                      (“Director”).

1. GRANT OF RESTRICTED STOCK UNITS. Pursuant to the Second Amended and Restated
Hornbeck Offshore Services, Inc. Incentive Compensation Plan (the “Plan”)
Director is hereby awarded Restricted Stock Units covering                     
shares of the Common Stock of the Company. On any day, the value of a Restricted
Stock Unit shall equal the Fair Market Value of one share of Common Stock of the
Company. All of the Restricted Stock Units shall be subject to the Forfeiture
Restrictions as set forth in Section 4 of this Agreement.

2. EFFECT OF THE PLAN. The Restricted Stock Units awarded to Director are
subject to all of the terms and conditions of the Plan, which terms and
conditions are incorporated herein for all purposes, and of this Agreement
together with all rules and determinations from time to time issued by the
Committee and by the Board pursuant to the Plan. The Company hereby reserves the
right to amend, modify, restate, supplement or terminate the Plan without the
consent of Director, so long as such amendment, modification, restatement or
supplement shall not materially reduce the rights and benefits available to
Director hereunder, and this Award shall be subject, without further action by
the Company or Director, to such amendment, modification, restatement or
supplement unless provided otherwise therein. Capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to such terms in the
Plan.

3. DEFINITIONS.

(a) “Disability” means permanent and total disability within the meaning of
section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

(b) “Forfeiture Restrictions” means the prohibition on transfer of the
Restricted Stock Units and the obligations to forfeit the Restricted Stock Units
to the Company as set forth in Section 4 of this Agreement.

(c) “Restricted Stock Unit” means an Award representing an unfunded, unsecured
right to receive one share of the Common Stock of the Company.

(d) “Retirement” means Director’s separation from service as a Director with all
the Company or any of its Subsidiaries on or after five (5) years of service.



--------------------------------------------------------------------------------

4. RESTRICTIONS AND VESTING. Director hereby accepts the Award of the Restricted
Stock Units and agrees with respect thereto as follows:

(a) Transferability. The Restricted Stock Units may be transferred in a manner
consistent with Section 15.13 of the Plan. Except as provided in Section 15.13
of the Plan and elsewhere in this Agreement and the Plan, the Restricted Stock
Units shall not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred except by will or the laws of descent and distribution. Any
attempted assignment of a Restricted Stock Unit in violation of this Agreement
shall be null and void. The Company shall not be required to honor the transfer
of any Restricted Stock Units that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or the Plan.

(b) Mandatory Mediation and Arbitration Procedure. By execution of this
Agreement and acceptance of this Award, which is a voluntary benefit provided to
Director by the Company, Director waives Director’s right to a jury trial in
state or federal court and agrees that (i) Section 15.17 of the Plan shall be
the sole and exclusive means of resolving disputes of the parties (including any
other persons claiming any rights or having any obligations through the Company
or Director) arising out of or relating to this Agreement, and (ii) the dispute
resolution procedures of Section 15.17 shall be the sole and exclusive means for
resolving any other covered dispute between Director and the Company or any of
its Subsidiaries (including any other person(s) claiming any rights or having
any obligations through the Company or Director). By execution of this
Agreement, however, Director does not waive Director’s right to any normally
available remedies Director may have in connection with any claim Director may
bring against the Company or any of its Subsidiaries, as an arbitrator can award
any normal remedies Director could get in a court proceeding. By execution of
this Agreement Director represents that to the extent Director considered
necessary, Director has sought, at Director’s own expense, counsel regarding the
terms of this Agreement and the waiver contemplated in this Section 4(b).

(c) Forfeiture of Restricted Stock Units. If Director terminates service with
the Company and its Subsidiaries prior to the              anniversary of the
Award Date for any reason other than the Director’s death, Disability, or
Retirement, as herein defined, or if Director (or Director’s estate) shall
initiate a legal proceeding against the Company other than as provided in
paragraph (b) of thus Section 4, then Director (or Director’s estate, as
applicable) shall, for no consideration, forfeit all Restricted Stock Units;
provided, however, that the Committee or its designee may, in the Committee’s or
the designee’s sole and absolute discretion, as applicable, provide for the
acceleration of the vesting of the Restricted Stock Units, eliminate or make
less restrictive any restrictions contained in this Agreement, waive any
restriction or other provision of the Plan or this Agreement or otherwise amend
or modify this Agreement in any manner that is either (i) not adverse to
Director, or (ii) consented to by Director.

(d) Vesting of Restricted Stock Units. If Director provides continuous, eligible
service to the Company and its Subsidiaries, as determined by the Committee or
its designee, in the Committee’s or the designee’s sole and absolute discretion,
as applicable, until the              anniversary of the Award Date, Director
shall vest in one hundred percent (100%) of the Restricted Stock Units.

 

2



--------------------------------------------------------------------------------

(e) Retirement, Death or Disability. If, as a result of Director’s death,
Retirement, or Disability, Director terminates service with the Company and its
Subsidiaries prior to the              anniversary of the Award Date, Director
shall vest in and have a non-forfeitable right to one hundred percent (100%) of
the Restricted Stock Units.

(f) Change of Control. If a Change of Control occurs prior to the             
anniversary of the Award Date, Director shall vest in and have a non-forfeitable
right to one hundred percent (100%) of the Restricted Stock Units.

(g) Rights. Restricted Stock Units represent an unfunded, unsecured promise of
the Company to issue shares of Common Stock of the Company as otherwise provided
in this Agreement. Other than the rights provided in this Agreement, Director
shall have no rights of a stockholder of the Company until such Restricted Stock
Units have vested and the related shares of Common Stock have been issued
pursuant to the terms of this Agreement.

(h) Issuance of Common Stock. The Company will issue to Director the shares of
Common Stock underlying the vested Restricted Stock Units, no later than the
later of (i) 2 1/2 months after the Restricted Stock Units vest pursuant to
Section 4 above, or (ii) as soon as is administratively practicable thereafter;
provided, however, that in the event Director has timely deferred receipt of
such shares in accordance with the terms of the Hornbeck Offshore Services, Inc.
Deferred Compensation Plan, then issuance of the shares shall be at the time and
pursuant to the method of delivery so elected. Evidence of the issuance of the
shares of Common Stock pursuant to this Agreement may be accomplished in such
manner as the Company or its authorized representatives shall deem appropriate
including, without limitation, electronic registration, book-entry registration
or issuance of a certificate or certificates in the name of Director or in the
name of such other party or parties as the Company and its authorized
representatives shall deem appropriate.

In the event the shares of Common Stock issued pursuant to this Agreement remain
subject to any additional restrictions, the Company and its authorized
representatives shall ensure that Director is prohibited from entering into any
transaction, which would violate any such restrictions, until such restrictions
lapse.

(i) Associated Preferred Stock Purchase Rights. The issuance of any shares of
Common Stock as the result of Director’s vesting in Restricted Stock Units
pursuant to this Agreement will include any associated preferred stock purchase
rights.

5. COMMUNITY INTEREST OF SPOUSE. The community interest, if any, of any spouse
of Director in any of the Restricted Stock Units shall be subject to all of the
terms, conditions and restrictions of this Agreement and the Plan, and shall be
forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Director’s interest in such Restricted Stock Units to be so
forfeited and surrendered pursuant to this Agreement.

6. BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Director.

 

3



--------------------------------------------------------------------------------

7. TAX MATTERS.

(a) The vesting of any Restricted Stock Units and the related issuance of shares
of Common Stock pursuant to paragraph (h) of Section 4 of this Agreement shall
be subject to the satisfaction of all applicable federal, state and local income
and employment tax withholding requirements (the “Required Withholding”). By
execution of this Agreement, Director shall be deemed to have authorized the
Company to withhold from the shares of Common Stock issued as a result of
Director’s vesting in the Restricted Stock Units, the shares of Common Stock
necessary to satisfy Director’s Required Withholding, if any. The amount of the
Required Withholding and the number of shares of Common Stock required to
satisfy Director’s Required Withholding, if any, as well as the amount reflected
on tax reports filed by the Company, shall be based on the closing price of the
Common Stock on the day the Restricted Stock Units vest pursuant to Section 4 of
this Agreement. Notwithstanding the foregoing, the Company may require that
Director satisfy Director’s Required Withholding, if any, by any other means the
Company, in its sole discretion, considers reasonable. The obligations of the
Company under this Agreement shall be conditioned on such satisfaction of the
Required Withholding.

(b) Director acknowledges that the tax consequences associated with the Award
are complex and that the Company has urged Director to review with Director’s
own tax advisors the federal, state, and local tax consequences of this Award.
Director is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Director understands that
Director (and not the Company) shall be responsible for Director’s own tax
liability that may arise as a result of this Agreement.

— Signatures to Follow —

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Director has executed this Agreement, all as of the
date first above written.

 

HORNBECK OFFSHORE SERVICES, INC. By:  

 

Title:  

 

DIRECTOR ACKNOWLEDGES AND AGREES THAT THE RESTRICTED STOCK UNITS SUBJECT TO THIS
AWARD SHALL VEST AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF DIRECTOR’S SERVICE TO THE COMPANY OR AS OTHERWISE PROVIDED
IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THE RESTRICTED STOCK
UNITS). DIRECTOR FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT
OR THE PLAN SHALL CONFER UPON DIRECTOR ANY RIGHT WITH RESPECT TO FUTURE AWARDS
OR CONTINUATION OF DIRECTOR’S SERVICE TO THE COMPANY. Director acknowledges
receipt of a copy of the Plan, represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts the Restricted Stock Unit Award
subject to all of the terms and provisions hereof and thereof, including the
mandatory dispute resolution procedures. Director has reviewed this Agreement
and the Plan in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of this Agreement and the Plan.

 

      DIRECTOR DATED:  

 

    SIGNED:  

 

 

    Address:  

 

Print Name              

 